DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 2 and 20.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive.
With respect to claims 1 and 20, the Applicant has argued the device of Giuntoni, and other cited art, does not properly read on the amended claim language directed to the QWS being adjacent to the waveguide as Giuntoni teaches the QWS to be on top of the waveguide.
The Examiner does not agree. Merriam-Webster presents the following definitions most closely related to the manner in which “adjacent” is used in the current claims:
1. not distant: nearby
2. having a common endpoint or border
3. immediately preceding of following
The QWS structures, as acknowledged by the Applicant, sit atop the waveguide structure. The QWS structures are therefore (1) not distant, (2) having a common endpoint or border and (3) immediately following the waveguide. The claim language is therefore not found to differentiate from the art of Giuntoni.
The Examiner suggests the Applicant consider specifying that both the waveguide and the QWS are “directly on” or “in direct contact with” the substrate to differentiate from Giuntoni.
With respect to claims 2 and 6, the Applicant has argued the art of Giuntoni does not read on the directions and orientations claimed.
.

    PNG
    media_image1.png
    620
    869
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuntoni et al. (US 2020/0091682) in view of Verhulst et al (EP 1804350 A1).
	With respect to claim 1, Giuntoni teaches a device to generate an output light (fig.1/3), the device comprising: a substrate (fig.1 #10); a nanorod/QWS structure (fig.1 #21, [0062, 71]) disposed on the substrate, the nanorod structure having a quantum well structure ([0067]), emits an input light when electrically biased ([0067]), the input light having an optical field extending outside the QWS ([0067] coupled to waveguide #11); and a waveguide (fig.1 #11) disposed on the substrate and in contact with the QWS such that at least a portion of the QWS is adjacent to the waveguide (fig.3 bottom portion of QWS is directly adjacent upper portion of waveguide), the optical field extending into the waveguide to optically couple the waveguide with the QWS ([0067]), the waveguide to provide an optical resonance cavity for the input light (fig.1 #12), the waveguide having an optical outlet to transmit at least some of the input light out of the waveguide to generate the output light (fig.1 arrow at right). Giuntoni teaches a heterostructure type nanorod ([0067]) but does not specify the nanorod having a first layer, a second layer, and a third layer, the second layer disposed and quantum-confined between 
With respect to claim 2, Giuntoni teaches the substrate comprises a first side (fig.3 upper) and a second side opposite the first side (fig.3 lower); the QWS and the waveguide are disposed on the first side and extend from the first side in a first direction away from the second side (fig.3 from bottom to top, see “first direction” in annotated figure below); the waveguide is in contact with the QWS in a second direction perpendicular to the first direction (fig.1/3 QWS on top of waveguide, in contact in a direction perpendicular to up/down; see “second direction” in annotated figure below); and the at least a portion of the QWS is adjacent to the waveguide in the second direction (fig.3 the bottom portion of the QWS is adjacent to the waveguide in the second direction).

    PNG
    media_image1.png
    620
    869
    media_image1.png
    Greyscale

With respect to claim 4, Giuntoni teaches a footprint of the QWS on the substrate is positioned in a corresponding footprint of the waveguide on the substrate (fig.1 QWS directly on waveguide on substrate).
With respect to claim 5, Giuntoni teaches the waveguide is dimensioned to contain the optical field ([0034, 64], necessary to guide optical field for creating resonance).
With respect to claim 6, Giuntoni teaches the QWS comprises a nanorod having an axial dimension along the first direction (fig.1/3 as defined above; see annotated figure below); and the nanorod contacts the waveguide in the second direction being radial to the axial dimension of the nanorod (fig.1/3 contacts along x direction if axial direction considered y; see annotated figure below).

    PNG
    media_image1.png
    620
    869
    media_image1.png
    Greyscale

With respect to claim 7, Giuntoni, as modified, teaches the device outlined above, but does not teach the first layer, the second layer, and the third layer are stacked along the axial dimension. Verhulst further teaches the first layer, the second layer, and the third layer are stacked along the axial dimension (see Verhulst fig.1). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the axial stacking type arrangement of the 3 layers of the modified Giuntoni in view of Verhulst in order to provide a straight forward structure to enable axial current injection.
With respect to claim 9, Giuntoni, as modified, teaches one or more additional QWSs disposed on the substrate and in contact with the waveguide (fig.1 multiple #21s), each of the additional QWSs having a corresponding first layer, a corresponding second layer, and a corresponding third layer, the corresponding second layer disposed and quantum-confined between the corresponding first layer and 
With respect to claim 10, Giuntoni teaches each of the additional QWSs comprises a corresponding nanorod having a corresponding axial dimension along about the first direction (fig.1/3 y direction); and each of the corresponding nanorods contacts the waveguide in a corresponding second direction being radial to the corresponding axial dimension of the corresponding nanorod (fig.1/3 contact along x direction).
Claim 20 is rejected for the same reasons outlined in the rejection of claim 1 above (noting claim 1 has the same limitations as claim 20 plus the addition of a resonance cavity).

Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuntoni and Verhulst in view of Mayer et al. (US 10374394).
With respect to claim 3, Giuntoni, as modified, teaches the device outlined above, but does not teach the QWS is partially disposed in the waveguide. Mayer teaches forming similar nanorod elements (fig.7a #14/16) on top of a waveguide (fig.7a #34) including forming the QWS partially within the waveguide (col.15 lines 3-5). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a nanorod partially formed within the waveguide in the device of Giuntoni as demonstrated by Mayer in order to further support the nanorod (Mayer, col.15 3-5) and improve optical coupling.
With respect to claim 8, Giuntoni, as modified, teaches the device outlined above, including the use of core/shell configurations ([0080]), but does not specify the nanorod comprises a core, an inner shell, and an outer shell oriented along the axial dimension, the core comprising the first layer, the inner shell comprising the second layer, and the outer shell comprising the third layer. Mayer further teaches .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuntoni and Verhulst in view of Norberg et al. (US 9509122).
With respect to claim 14, Giuntoni, as modified, teaches the device outlined above, but does not teach the waveguide comprises a core to transmit the input light and a cladding to cover at least a portion of the core, the cladding disposed between the QWS and the core. Norberg teaches a similar III-V material (fig.1 #106) coupled to a Si based waveguide core (fig.1 #102, abstract) using a cladding (fig.1 #108) between the III-V and core. It would have obvious to one of ordinary skill in the art before the filing of the instant application to utilize a cladding arrangement as taught by Norberg in the system of Giuntoni in order to control the amount of light coupling to the gain material and influence heat dissipation (Norberg, abstract).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuntoni and Verhulst in view of Klamkin et al. (US 2017/0207600).
With respect to claim 15, Giuntoni, as modified, teaches the device outlined above, but does not teach a reflective layer disposed on the substrate between the substrate and the waveguide. Klamkin teaches integrated III-V material (fig.1 #106) atop a Si base with waveguide (fig.1 #104) including using a .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuntoni and Verhulst in view of Dallesasse et al. (US 8615025).
With respect to claim 16, Giuntoni, as modified, teaches the device outlined above, but does not teach an anti-reflective layer disposed on the QWS between the QWS and the waveguide. Dallesasse teaches integrated III-V material (fig.1 #20) atop a Si base with waveguide (fig.1 #22, abstract) including using a coating or material at the interface of the III-V and Si to minimize reflections (col.8 lines 17-30). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize a coating or material at the interface of the III-V nanorods and Si waveguide of Giuntoni as demonstrated by Dallesasse in order to facilitate a high degree of coupling and minimize parasitic reflections (Dallesasse, col.8 lines 17-30).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10305250 teaches nanorods adjacent a waveguide (fig.15).
US 8357926 teaches nanorods extending into a waveguide (fig.3).
US 2011/0163292, 2004/0109485, 11152760 teach related devices.
Campenhout et al. (“Electrically pumped InP-based microdisk lasers integrated with a nanophotonic silicon on insulator waveguide circuit”, Optics express, 15 (11), 2007); Kim et al. (“Monolithically integrated InGaAs nanowires on 3d structured SOI as a new platform for full optical .



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/Primary Examiner, Art Unit 2828